Filed 6/21/18




                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                   F073159
          Plaintiff and Respondent,
                                                         (Super. Ct. No. BF160518A)
                  v.

 GUY BARRETT WARREN,                                             OPINION
          Defendant and Appellant.


        APPEAL from a judgment of the Superior Court of Kern County. Michael B.
Lewis, Judge.
        Randall Conner, under appointment by the Court of Appeal, Defendant and
Appellant.
        Kamala D. Harris and Xavier Becerra, Attorneys General, Gerald A. Engler, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Julie A.
Hokans, Jeffrey A. White, and Ivan P. Marrs, Deputy Attorneys General, for Plaintiff and
Respondent.
                                        -ooOoo-




                    SEE CONCURRING AND DISSENTING OPINION
       Appellant Guy Barrett Warren pleaded no contest to three offenses arising from an
incident in which he brandished a gun. He received a seven-year sentence that included
four one-year enhancements under Penal Code section 667.5, subdivision (b).1 Each
enhancement was based on a prior felony conviction and its associated prison term.
       Warren argues that one of the enhancements was imposed erroneously because the
prior offense on which it was based had been reclassified as a misdemeanor pursuant to
Proposition 47 before sentencing, and therefore no longer qualified as the basis of an
enhancement under section 667.5, subdivision (b). We agree.
       The other three enhancements were based on prior felonies that have not been
reclassified. Warren argues that these should be reversed as well. He contends that the
so-called washout provision of section 667.5, subdivision (b), applies because still other
prior felonies were reduced to misdemeanors under Proposition 47, with the result that
there was a period exceeding five years following the unreclassified felonies during
which he was free of felony convictions. The People argue that the washout provision
does not apply because prior offenses wash out only if there is an unbroken five-year
period during which the defendant was free of both felony offenses and time in prison.
The People maintain that the reclassifications of Warren’s priors as misdemeanors did not
erase the prison terms he served for those priors, and as a result the requirements of the
washout provision were not satisfied.
       We agree with Warren on this point as well. As we will explain, an intent of
Proposition 47 is to relieve defendants of the burdens of both felony convictions and
felony sentences. Interpreting the washout provision to allow prison terms for
reclassified priors to be disregarded honors this intent while still upholding the intent of
section 667.5, subdivision (b). It does not appear to us that any other interpretation
allows the two statutes to be harmonized.


1      Statutory references are to the Penal Code unless otherwise noted.

                                              2
       In supplemental briefing, Warren informs us that he has been released on post-
release community supervision (PRCS). He argues that if we strike enhancements and
remand for resentencing, the trial court should be instructed to order a reduction in his
PRCS time equal to any excess of his custody credits over the length of the new sentence.
The People concede this point.
       We will order the four one-year enhancements stricken and remand for
resentencing, with instructions to take account of excess custody credits for purposes of
determining the PRCS term.
                       FACTS AND PROCEDURAL HISTORY
       As there was no trial, we draw the facts from the probation officer’s report. On
June 17, 2015, deputies responded to a report of someone brandishing a firearm. They
met the victim, Elizabeth V., outside an apartment building. Elizabeth V. told the
deputies she had gone to one of the apartments to collect her belongings. While she was
there, she was confronted by another witness, Delores R., who argued with her. The
argument developed into a physical fight. While Delores and Elizabeth were fighting,
Warren came out of a bedroom, produced a handgun from his waistband, and pointed it at
Elizabeth. Elizabeth stopped fighting with Delores, took one of her possessions, and left.
       On June 19, 2015, the district attorney filed a complaint charging Warren with
three counts: (1) being a felon in possession of a firearm (§ 29800, subd. (a)(1)); (2)
being a felon in possession of ammunition (§ 30305, subd. (a)); and (3) drawing or
exhibiting a firearm in a rude, angry or threatening manner in the presence of another
person (§ 417, subd. (a)(2)). The complaint alleged nine prior convictions: (1) first
degree burglary (§ 459, subd. (a)) in 1986; (2) grand theft of a vehicle (former § 487h,
subd. (a)) in 1991; (3) being a felon in possession of a firearm (former § 12021, subd. (a))
in 1993; (4) second degree burglary (§ 460, subd. (b)) in 1995; (5) petty theft with a prior
theft (§ 666) in 1997; (6) unlawfully taking a vehicle (§ 10851, subd. (a)) in 2002; (7)
petty theft with a prior theft (§ 666) in 2005; (8) second degree burglary (§ 460, subd.

                                             3
(b)) in 2008; and (9) second degree burglary (§ 460, subd. (b)) in 2012. All the priors
were alleged for purposes of the one-year enhancement under section 667.5, subdivision
(b). The 1986 first degree burglary was also alleged as a prior strike (§§ 667, subds. (c)-
(j); 1170.12, subds. (a)-(e)).
       For the 2012 burglary (prior allegation No. 9), Warren had received a prison
sentence of six years. Prior to the commission of the current offenses, while Warren was
still serving that burglary sentence, he obtained an order pursuant to section 1170.18,
subdivision (a) (Proposition 47). The order reduced the offense to a misdemeanor,
resentenced Warren to 180 days with credit for time served, and directed his release.
       While the current charges were pending, Warren filed a second Proposition 47
petition, this time pursuant to section 1170.18, subdivision (f), seeking reclassification as
misdemeanors of the 1997 petty theft with a prior (allegation No. 5), the 2005 petty theft
with a prior (allegation No. 7), and the 2008 burglary (allegation No. 8). The petition
was granted on July 15, 2015.
       Warren pleaded no contest to all counts and all prior conviction allegations on
September 30, 2015. He represented himself in the plea proceeding. The plea was
without conditions.
       While still self-represented, on October 13, 2015, Warren filed a motion to strike
all the prior conviction allegations. Defense counsel filed a similar motion on January
20, 2016. Both motions argued that allegation Nos. 5, 7, 8, and 9 could not support
enhancements under section 667.5, subdivision (b), because they had been reduced to
misdemeanors under Proposition 47. The motions further argued that allegation Nos. 1
through 6 should be stricken under the washout provision, because, in light of the
Proposition 47 reductions, these offenses were separated from the next felonies (the
current offenses) by a period of five years or more. The motion filed by counsel also
asked the court to strike the prior strike (the 1986 burglary) under People v. Superior
Court (Romero) (1996) 13 Cal.4th 497.

                                              4
        The court took up the motions to strike at the sentencing hearing. It rejected
Warren’s Proposition 47 arguments. In the court’s view, a felony committed before the
passage of Proposition 47 and reduced afterwards was still a felony for the purpose of
imposing sentence enhancements, despite the statutory mandate that any such offense
“shall be considered a misdemeanor for all purposes.” (§ 1170.18, subd. (k).)
        The court granted Warren’s Romero request and struck allegation No. 1, the 1986
burglary. Next, the court accepted the probation officer’s finding that allegation Nos. 2
and 3 involved concurrent prison terms and therefore could not support separate
enhancements under section 667.5, subdivision (b). It struck allegation No. 2 as invalid
for this reason.2 The court imposed one-year enhancements under section 667.5,
subdivision (b) for four allegations: Nos. 3, 4, 6, and 9.3 It stated that the enhancements
for the remaining allegations were “stayed … in the interest of justice” under section
1385.
        For count 1, the court selected the upper term of three years. It added the four
one-year enhancements under section 667.5, subdivision (b), for a total sentence of seven
years. The court imposed the upper term of three years on count 2, and stayed it pursuant
to section 654. On count 3, the court imposed a concurrent term of 180 days.
        The table below summarizes the nine enhancements alleged in the complaint, the
dates Warren was released from prison for each offense as shown in the probation report,




2      The probation officer’s report recommended striking allegation No. 3, but the
court expressly imposed an enhancement on allegation No.3, while not mentioning
allegation No. 2 by name and staying all the allegations on which it did not impose
enhancements. So allegation No. 2 must have been the one it declined to apply on the
ground that the associated sentence was concurrent with the sentence for another offense.
3      The court actually referenced No. 8, not No. 9, in both its oral remarks and its
minute order. At the same time, however, the court made it clear that it intended to apply
the enhancement to allegation No. 9, by commenting that it “specifically picked” the
allegation involving the offense for which Warren was released in 2015.

                                              5
the rulings on the Proposition 47 petitions, the rulings on the motions to strike, and the
enhancements applied.
    Prior           Convic-     Sentence    Release       Rulings on        Rulings on   Enhance-
    offense         tion date               date          Prop. 47          motions to   ment
                                                          petitions         strike
    (1) First       11/21/86    2 years     12/1/87                         Granted      None
    degree                      prison                                      (Romero)
    burglary (§
    460, subd.
    (a))

    (2) Grand       5/17/91     4 years     1/12/934                        Denied       None; found
    theft vehicle               prison                                                   to be
    (former §                                                                            concurrent
    487h, subd.                                                                          with prior
    (a))                                                                                 No. 3

    (3) Felon in    7/27/93     16 months   2/1/95                          Denied       1 year (§
    possession                  prison                                                   667.5, subd.
    of firearm                                                                           (b))
    (former §
    12021,
    subd. (a))

    (4) Second      5/8/95      32 months   5/1/97                          Denied       1 year (§
    degree                      prison                                                   667.5, subd.
    burglary                                                                             (b))
    (§ 460,
    subd. (b))

    (5) Petty       10/29/97    5 years     7/9/01        Granted           Denied       Stayed in
    theft with                  prison                    7/15/15;                       interest of
    prior theft                                           offense                        justice (§
    (§ 666)                                               reclassified as                1385)
                                                          misdemeanor
    (6) Un-         3/6/02      32 months   4/1/04                          Denied       1 year (§
    lawful                      prison                                                   667.5, subd.
    taking of                                                                            (b))
    vehicle (§
    10851,
    subd. (a))



4      From the probation report, it appears that Warren was released on January 12,
1993, but committed the offense in allegation No. 3 while still on parole, and was then
returned to prison to serve a new sentence deemed concurrent with that from which he
had been paroled.

                                                      6
 (7) Petty     3/21/05     32 months    9/12/06       Granted           Denied     Stayed in
 theft with                prison                     7/15/15;                     the interest
 prior theft                                          offense                      of justice (§
 (§ 666)                                              reclassified as              1385)
                                                      misdemeanor

 (8) Second    6/20/08     28 months    Date not      Granted           Denied     Stayed in
 degree                    prison       shown         7/15/15;                     the interest
 burglary (§                                          offense                      of justice (§
 460, subd.                                           reclassified as              1385)
 (b))                                                 misdemeanor

 (9) Second    5/30/12     6 years      2/20/15       Granted           Denied     1 year (§
 degree                    prison                     2/11/15;                     667.5, subd.
 burglary (§                                          offense                      (b))
 460, subd.                                           reduced to
 (b))                                                 mis-
                                                      demeanor;
                                                      defendant
                                                      resentenced
                                                      and released


                                        DISCUSSION
        We are asked in this case to interpret section 667.5, subdivision (b), in light of the
relevant provisions of Proposition 47 codified in section 1170.18. As the questions at
issue are questions of law rather than of the court’s sentencing discretion, we review
them under the de novo standard. (People ex rel. Lockyer v. Shamrock Foods Co. (2000)
24 Cal.4th 415, 432.)
        In interpreting statutes, our objective is “to ascertain and effectuate legislative
intent.” (People v. Woodhead (1987) 43 Cal.3d 1002, 1007.) To the extent that the
language in a statute may be unclear, we look to legislative history and the statutory
scheme of which the statute is a part. (People v. Bartlett (1990) 226 Cal.App.3d 244,
250.) We look to the entire statutory scheme in interpreting particular provisions “so that
the whole may be harmonized and retain effectiveness.” (Clean Air Constituency v.
California State Air Resources Bd. (1974) 11 Cal.3d 801, 814.) “In the end, we ‘“must
select the construction that comports most closely with the apparent intent of the
Legislature, with a view to promoting rather than defeating the general purpose of the


                                                  7
statute, and avoid an interpretation that would lead to absurd consequences.”‘” (Torres v.
Parkhouse Tire Service, Inc. (2001) 26 Cal.4th 995, 1003.) Literal construction should
not prevail if it is contrary to the legislative intent apparent in the statute. (People v.
Shabazz (2006) 38 Cal.4th 55, 67.) When two statutes regarding the same subject matter
appear to conflict, our task is to harmonize the statutes. (Drouet v. Superior Court (2003)
31 Cal.4th 583, 593.) The same principles apply to the interpretation of voter initiatives.
(Robert L. v. Superior Court (2003) 30 Cal.4th 894, 900-901.)
I.     Allegation No. 9
       The law enacted by the voters’ approval of Proposition 47 requires the court, upon
the petition of a defendant who has served a sentence, to designate as a misdemeanor an
offense that was a felony at the time of conviction but that would have been a
misdemeanor had Proposition 47 been in effect at that time. (§ 1170.18, subds. (f)-(g).)
Where the petitioner is currently serving the sentence for a felony, the court considers
whether resentencing would present an unreasonable risk of danger to public safety (as
defined), and, if not, imposes a misdemeanor sentence in place of the felony sentence.
(§ 1170.18, subds. (a)-(b).) When either type of petition is granted, the offense of the
conviction thereafter “shall be considered a misdemeanor for all purposes,” except that a
resentencing cannot allow the convict to recover his or her rights regarding firearms.
(§ 1170.18, subd. (k).)
       Section 667.5, subdivision (b), provides for a one-year sentence enhancement on a
new felony conviction resulting in a prison sentence where the defendant has previously
been convicted of a felony and served a prison term. The enhancement is imposed for
“each prior separate prison term … for any felony.” Under the washout provision,
however, the enhancement is not imposed if the defendant is free of both felony
convictions and incarceration in prison for five years following release from the previous
incarceration. (§ 667.5, subd. (b).)



                                               8
       Warren argues that it was error to impose an enhancement based on allegation
No. 9 because, at the time of sentencing, that prior offense had been reclassified as a
misdemeanor pursuant to Proposition 47, and therefore should have been treated as one
for “all purposes,” including the purpose of imposing sentence enhancements. Since an
enhancement under section 667.5, subdivision (b), must be based on a prior prison term
imposed for a felony, he says, his reclassified prior offense could not be a basis for such
an enhancement. We agree with Warren.
       Warren relies on People v. Abdallah (2016) 246 Cal.App.4th 736. Abdallah was
convicted of several felonies. At the time of his conviction of these offenses, he had two
prior felony convictions. He had a felony conviction in 2002 for which he served a
prison sentence and another in 2011 for which he was granted probation. After his
conviction on the current offenses but before sentencing, the 2011 prior was reduced to a
misdemeanor pursuant to a Proposition 47 petition, with the result that he had no felony
convictions or prison terms for more than five years after his release from prison on the
2002 conviction. In spite of this, the trial court imposed a one-year enhancement for the
2002 prior, based on section 667.5, subdivision (b). (Abdallah, supra, 246 Cal.App.4th at
pp. 740-741.) The Court of Appeal ordered the enhancement stricken. (Id. at p. 749.) It
held that because a felony conviction reclassified as a misdemeanor pursuant to a
Proposition 47 petition becomes a misdemeanor for all purposes, Abdallah’s reclassified
2011 prior was no longer a felony for purposes of section 667.5, subdivision (b) at the
time he was sentenced on the current offenses. This meant the washout provision was
applicable and therefore the enhancement could not be imposed. (Abdallah, supra, at pp.
743-746.)
       The Abdallah court relied in part on People v. Park (2013) 56 Cal.4th 782.
(Abdallah, supra, 246 Cal.App.4th at p. 745.) In Park, the defendant pleaded guilty in
2003 to felony assault with a deadly weapon. He was granted probation. After he
completed his probation, the court applied section 17, subdivision (b)(3), to reduce the

                                             9
assault to a misdemeanor. (Park, supra, 56 Cal.4th at p. 787.) Section 17, subdivision
(b), provides that when it is used in this way to reduce a felony conviction to a
misdemeanor, the offense “is a misdemeanor for all purposes.” When the defendant was
subsequently convicted of new offenses, however, the court used the 2003 offense as the
basis of a prior felony enhancement under section 667, subdivision (a). (Park, supra, 56
Cal.4th at p. 788.) The Supreme Court held that this was error. It observed, among other
things, that “courts have long recognized that reduction of a wobbler to a misdemeanor
under what is now section 17(b) generally precludes its use as a prior felony conviction in
a subsequent prosecution.” (Id. at p. 794.) Reclassification under Proposition 47 is
comparable. There is no basis, in either situation, for taking “misdemeanor for all
purposes” at anything other than face value.
       We agree with the holding in Abdallah and agree with Warren’s argument that it
determines the outcome on this issue here. The offense in allegation No. 9 was a
misdemeanor for all purposes and therefore could not be the basis of an enhancement
under section 667.5, subdivision (b).5
       The People argue that reclassification of a prior offense is not an obstacle to
applying section 667.5, subdivision (b). They maintain that a section 667.5, subdivision
(b) enhancement is “based on the existence of a prior prison term and its failure to deter
[a defendant’s] criminal behavior, neither of which is altered by the redesignation of his
felony as a misdemeanor.”
       The People’s argument overlooks the fact that section 667.5, subdivision (b),
expressly requires the prior prison term to have been imposed “for any felony” (italics
added). A section 667.5, subdivision (b) enhancement is imposed only for a prior offense
that (1) is a felony, and (2) was committed under circumstances and in a manner that
warranted a prison term. Since felony status is one of the requirements, logic bars a trial

5     In a letter filed on April 19, 2018, Warren calls our attention to this court’s
opinion in People v. Call (2017) 9 Cal.App.5th 856, which reached a similar conclusion.

                                             10
court from imposing an enhancement pursuant to this provision based on a prior offense
that the court “shall . . . consider[] a misdemeanor for all purposes.” (§ 1170.18, subd.
(k), italics added.)
       There is a further consideration that undermines the People’s position and supports
Warren’s. Our Supreme Court held in People v. Prather (1990) 50 Cal.3d 428 (Prather)
and People v. Jones (1993) 5 Cal.4th 1142 (Jones) that prior prison term enhancements
are aimed primarily at the prior felony and only secondarily at the prior prison term (as an
indication of the severity of the felony). Consequently, as will be seen, the prison term
required for application of section 667.5, subdivision (b) cannot serve as an independent
basis for an enhanced sentence.
       In Prather, the question was whether a provision of the California Constitution
adopted when the voters approved Proposition 8 abrogated a statutory prohibition on
using sentence enhancements to create a total sentence exceeding double the base term.
(Prather, supra, 50 Cal.3d at pp. 430-431.) Former section 1170.1, subdivision (g),
provided that, except in the case of a violent felony, a term of imprisonment could not
exceed twice the number of years imposed by the trial court as the base term. (Prather,
supra, 50 Cal.3d at p. 431, fn. 2.) Article I, section 28, subdivision (f) of the California
Constitution, added by Proposition 8, provides that any prior felony “shall be used
without limitation” for purposes of sentence enhancement. Prather was convicted of
burglary and received a sentence of six years, consisting of a two-year base term and four
years of enhancements, including one year under section 667.5, subdivision (b). (The
§ 667.5, subd. (b) enhancement was the only one at issue before the Supreme Court.)
(Prather, supra, 50 Cal.3d at pp. 431-432.) Prather argued that the section 667.5,
subdivision (b) enhancement fell under the statutory prohibition on exceeding double the
base term—and not under the constitutional provision mandating use of any prior felony
for enhancement purposes without limitation—because a prior prison term enhancement
increases punishment based on service of a prior prison term, not on a conviction for a

                                              11
prior felony. (Prather, supra, 50 Cal.3d at p. 439.) The Supreme Court rejected this
argument:

       “Section 667.5(b) provides that ‘where the new offense is any felony for
       which a prison sentence is imposed, in addition and consecutive to any
       other prison terms therefor, the court shall impose a one-year term for each
       prior separate prison term served for any felony.’ (Italics added.) We think
       it clear that section 667.5(b) is aimed primarily at the underlying felony
       conviction, and only secondarily, and as an indicium of the felony’s
       seriousness, at the prior prison term. That is, we believe section 667.5(b),
       fairly read, merely provides a special sentence enhancement for that
       particular subset of ‘prior felony convictions’ that were deemed serious
       enough by earlier sentencing courts to warrant actual imprisonment.”
       (Prather, supra, 50 Cal.3d at p. 440.)
       In Jones, the defendant’s sentence included a five-year enhancement under section
667, subdivision (a), and three one-year enhancements under section 667.5, subdivision
(b). The five-year enhancement and one of the one-year enhancements were based on the
same prior felony. (Jones, supra, 5 Cal.4th at p. 1145.) The Court of Appeal reasoned
that these enhancements could present no difficulty in the nature of a double punishment
for the same facts, because the five-year enhancement was based on the prior felony
conviction while the one-year enhancement was based on the defendant serving a prison
term, a separate and distinct basis. (Id. at pp. 1147-1148.) The Supreme Court rejected
that view, finding it to be inconsistent with Prather. Summarizing its analysis in Prather,
the court explained it had “conclud[ed] that the distinction between prior prison terms
and prior felonies for enhancement purposes was ‘untenable’ and, by inference,
‘hypertechnical’ and ‘supertechnical.’” (Jones, supra, 5 Cal.4th at p. 1148.) The Jones
court went on to determine that the intent behind the five-year enhancement statute,
section 667, subdivision (a), was that when that provision and another provision each
provided for an enhancement based on a particular prior offense, the longer of the two
enhancements would apply, not both enhancements. (Jones, supra, at pp. 1149-1150.)
       For purposes of the present case, the fundamental point in both Prather and Jones
is that section 667.5, subdivision (b), is in essence simply a statute that provides for an

                                              12
enhanced sentence based on a certain class of prior felonies. The class is identified by
the presence of an associated prison term, but it is the existence of a prior felony in that
class that is the predicate of the enhancement—not the existence of the prison term
viewed as an independent fact. The Supreme Court’s view thus defeats the People’s
argument in this case that the enhancement based on allegation No. 9 is “based on the
existence of a prior prison term” rather than the existence of a prior felony.
       The People attempt to support their position by citing People v. Coronado (1995)
12 Cal.4th 145 (Coronado). The defendant in that case was found guilty of driving under
the influence of alcohol. He had three prior felony convictions, for each of which he
served a prison term. One of these was for felony drunk driving. Applying a section of
the Vehicle Code, the trial court used the prior drunk driving felony to elevate the current
offense to a felony. Then it used that prior again, along with the other two prior felonies,
to add three one-year enhancements under section 667.5, subdivision (b). (Coronado,
supra, 12 Cal.4th at p. 149.) One of the questions before the Supreme Court was whether
the sentence was invalid under section 654 because it punished the same act—the prior
drunk driving felony offense—under more than one provision of law. (Coronado, supra,
12 Cal.4th at p. 156.)
       The Supreme Court explained that some sentence enhancements “go to the nature
of the offender,” while others “go to the nature of the offense.” Prior prison term
enhancements, like section 667.5, subdivision (b), go to the nature of the offender “and
are attributable to the defendant’s status as a repeat offender.” (Coronado, supra, 12
Cal.4th at p. 157.) Consequently, these enhancements “are not attributable to the
underlying criminal conduct which gave rise to the defendant’s current and prior
convictions,” but to his being a recidivist. It followed, in the court’s view, that section
667.5, subdivision (b) and the Vehicle Code section raising the current offense to a felony
were not increasing the defendant’s punishment based on the same act. (Coronado,
supra, 12 Cal.4th at p. 158.)

                                              13
       There may be some tension between Coronado on the one hand and Jones and
Prather on the other, but Coronado does not in any way overrule or undermine the two
earlier cases, and it contributes little to the People’s position here. Coronado relies on a
distinction between a prior offense and a defendant’s recidivist status, not between the
commission of the prior offense and the serving of a prior prison term. The latter
distinction is the one the People seek to rely on here, and is the one rejected by Jones and
Prather.
       Combining the holdings of Jones and Coronado, we may say section 667.5,
subdivision (b) punishes recidivist status, and the recidivism it punishes arises from the
commission of a new felony following the commission of a prior felony belonging to a
subset of felonies, i.e., those resulting in a prison term. It does not punish the type of
recidivism that arises from the commission of a felony following the commission of a
prior offense that has been deemed a misdemeanor, even if it happens to be the case that
the defendant served a prison term for the offense before it was deemed a misdemeanor.
       For all these reasons, we reject the People’s contention that an offense deemed a
“misdemeanor for all purposes” pursuant to a Proposition 47 petition can nevertheless be
treated as a prior felony for purposes of a sentence enhancement under section 667.5,
subdivision (b). The enhancement based on allegation No. 9 must be reversed.
       From what we have said, it follows that the trial court also should have stricken
the enhancements based on allegation Nos. 5, 7, and 8, instead of staying them. This
point was raised at oral argument and the People acknowledged that striking these
enhancements would be the appropriate ruling. Our disposition below so reflects.

II.    The washout provision of section 667.5, subdivision (b), and allegations Nos. 3,
       4, and 6
       Section 667.5, subdivision (b), provides in its entirety as follows:

              “Except where subdivision (a) applies, where the new offense is any
       felony for which a prison sentence or a sentence of imprisonment in a
       county jail under subdivision (h) of Section 1170 is imposed or is not

                                              14
       suspended, in addition and consecutive to any other sentence therefor, the
       court shall impose a one-year term for each prior separate prison term or
       county jail term imposed under subdivision (h) of Section 1170 or when
       sentence is not suspended for any felony; provided that no additional term
       shall be imposed under this subdivision for any prison term or county jail
       term imposed under subdivision (h) of Section 1170 or when sentence is
       not suspended prior to a period of five years in which the defendant
       remained free of both the commission of an offense which results in a
       felony conviction, and prison custody or the imposition of a term of jail
       custody imposed under subdivision (h) of Section 1170 or any felony
       sentence that is not suspended. A term imposed under the provisions of
       paragraph (5) of subdivision (h) of Section 1170, wherein a portion of the
       term is suspended by the court to allow mandatory supervision, shall
       qualify as a prior county jail term for the purposes of the one-year
       enhancement.”
       The requirements for imposition of an enhancement under this statute may be
summarized thus: The defendant (1) was convicted of a felony; (2) was imprisoned as a
result; and (3) after being released from that imprisonment, failed to remain free of both
felony convictions and custody in prison or in jail under section 1170, subdivision (h), for
five years. At issue here is the application of the last requirement, often referred to as the
washout provision because it allows prior felonies to be “washed out” or disregarded.
       Warren argues that the enhancements based on allegation Nos. 3, 4, and 6 should
wash out under this provision. This is so, he says, because: (1) he was released from
incarceration for the offense in allegation No. 6 on April 1, 2004; (2) all the subsequent
felonies alleged in the complaint—those in allegation Nos. 7, 8, and 9—were reduced to
misdemeanors under Proposition 47; and (3) he did not commit another felony until the
current offenses in 2015.6


6      Warren again cites Abdallah, but on this issue that case is distinguishable. The
Court of Appeal there did hold that an enhancement for one of the defendant’s prior
felonies washed out because, once a subsequent offense was removed from consideration
because it had become a misdemeanor under Proposition 47, the defendant had the
necessary offense-free five-year period. Unlike in this case, however, the defendant there
served no prison time for that subsequent offense. (He got probation.) So for him—
unlike for Warren—the conversion of a prior offense to a misdemeanor did indeed create
a five-year period during which there was neither a felony offense nor any incarceration
                                             15
       The People, however, point out that Warren served prison terms for the offenses in
allegation Nos. 7, 8, and 9. When these terms and their release dates are taken into
account, as shown in the table above, it is apparent that between his release on April 1,
2004, and the date of commission of the current offenses, Warren had no unbroken five-
year period during which he was free of both felony offenses and incarceration in prison.
       The People are correct that the literal terms of the washout provision—requiring
five years free of both felony offenses and incarceration in prison—are not satisfied by
the facts in this case, even though the offenses in question can no longer be treated as
felonies. Warren still served the prison terms.
       We think this is one of those instances, however, in which literal construction
should not prevail because it is not consistent with legislative intent. (Shabazz, supra, 38
Cal.4th at p. 67.) When two statutes regarding the same subject matter appear to conflict,
as mentioned above, our task is to harmonize the statutes. (Drouet, supra, 31 Cal.4th at
p. 593.) As we will explain, the intents manifested in section 667.5 and in Proposition 47
can be harmonized only by rejecting the literal interpretation of the washout provision
urged by the People.
       From the key features of section 1170.18, it is evident that a goal of Proposition 47
is not only to relieve defendants of the burden of having felony convictions on their
records for offenses no longer deemed serious enough for felony status, but also to
relieve them of felony sentences for these offenses. For section 1170.18 does not only
mandate that reclassified felonies be treated as misdemeanors for all purposes.
(§ 1170.18, subd. (k).) It also calls for felony sentences to be recalled and replaced with
misdemeanor sentences, in cases in which the defendant is still serving a felony sentence,
except where the court finds that resentencing would pose an unreasonable risk to public
safety. (§ 1170.18, subds. (a)-(b).) When the sentence has already been completed, the


in prison. (Abdallah, supra, 246 Cal.App.4th at pp. 740, 746.) Abdallah thus does not
resolve the washout issue as it arises in this case.

                                             16
law requires the offense simply to be reclassified. (§ 1170.18, subds. (f)-(g).) From these
provisions, we infer that the voters intended successful Proposition 47 petitioners to be
relieved of the effects of their former felony convictions, including the effects of the
sentences imposed for those convictions. The voters’ legislative judgment was that, for
the offenses identified in a successful Proposition 47 petition, neither felony status nor
felony punishment is appropriate.
       That intent conflicts with the literal terms of section 667.5, subdivision (b), since
those terms literally construed bar application of the washout provision to those who
served prison time during the five-year washout period, even though the associated
felony convictions must be considered as misdemeanors. Yet construing the washout
provision nonliterally, to conform to the intent of Proposition 47, would not undermine
the intent of the washout provision. The manifest purpose of the reference to being free
of incarceration during the washout period is to cause the washout period to begin to run
from the prisoner’s release date, not the conviction date, in those instances in which the
prior felony resulted in a prison term. This in turn is intended to ensure that a defendant
convicted of a felony does not commit another felony for five years after being released,
as opposed to five years after being convicted. There is no reason to suppose the
Legislature wanted to cover the contingency of a free-floating prison term with no
associated felony—the anomaly to which Proposition 47 gives rise, but which
presumably was unthought of when section 667.5 was enacted.
       Lest our approach raise jurisprudential eyebrows by seeming to handle statutory
language too roughly, we cite People v. Valencia (2017) 3 Cal.5th 347 (Valencia), in
which our Supreme Court recently subordinated literal interpretation to legislative intent
in a striking manner. Valencia involves the impact of Proposition 47 on the Three Strikes
Reform Act, also known as Proposition 36, approved by the voters two years before
Proposition 47. Like Proposition 47, Proposition 36 provides a procedure by which
certain prisoners can apply to the superior court for a sentence reduction in accordance

                                             17
with the new law adopted by the voters. (§§ 1170.126, subds. (a), (b), 1170.18, subds.
(a), (b).) Also like Proposition 47, Proposition 36 gives the superior court discretion to
deny resentencing if it “determines that resentencing the petitioner would pose an
unreasonable risk to public safety.” (§§ 1170.126, subd. (f), 1170.18, subd. (b).) The
two statutes employ these same words. Proposition 47, however, adds this:

       “As used throughout this code, ‘unreasonable risk of danger to public
       safety’ means an unreasonable risk that the petitioner will commit a new
       violent felony within the meaning of [§ 667, subd. (e)(2)(C)(iv)].”
       (§ 1170.18, subd. (c), italics added.)
       “[T]his code” is the Penal Code, which, of course, contains Proposition 36.
Section 667, subdivision (e)(2)(C)(iv) contains a list of specified offenses, those known
as super strikes. Surely it follows that courts applying Proposition 36 will now be
required to limit their consideration to whether a prisoner poses an unreasonable risk of
committing a super strike, just like courts applying Proposition 47? No! The Supreme
Court held, among other things, that it would be unreasonable to believe voters casting
ballots on Proposition 47—which involves low-level offenders whose crimes are now
deemed misdemeanors—understood they would be easing the release of third strikers
serving life sentences. This was held to be so despite the normal presumption that voters
are aware of existing law. (Valencia, supra, 3 Cal.5th at pp. 357, 369-370.) Valencia
demonstrates that the principle on which we rely—that legislative intent is not to be
thwarted by a literal interpretation of statutory words conflicting with it—is alive and
well. (Accord People v. Soto (2018) 4 Cal.5th 968 [adhering to legislative intent revealed
in enactment history of § 29.4, despite lack of textual support in statute.].)
       To summarize: (1) A goal of Proposition 47, when a prior offense is found
pursuant to a Proposition 47 petition not to be worthy of treatment as a felony, is to
relieve the defendant of the burden of a felony conviction, including the burden of a
felony sentence. (2) Despite its literal terms, section 667.5, subdivision (b), manifests no
intent inconsistent with this goal of Proposition 47. (3) Therefore, the washout provision

                                              18
of section 667.5, subdivision (b), should be construed to allow a prior felony to wash out
provided it is followed by a five-year period free of felony convictions and incarceration
in prison or in county jail pursuant to section 1170, subdivision (h), except that such
incarceration shall not prevent the prior felony from washing out if it was imposed for an
offense that has been designated a misdemeanor or resentenced as a misdemeanor
pursuant to a petition filed under section 1170.18.
       For these reasons, it is appropriate to view the prior felonies in allegation Nos. 3,
4, and 6 as being followed by the necessary five-year washout period. We will order
stricken the section 667.5, subdivision (b) enhancements based on those three priors.
III.   Excess custody credits
       In a supplemental brief, Warren informs us that he was released on PRCS on
March 16, 2018. Citing People v. Steward (2018) 20 Cal.App.5th 407 (Steward), he
anticipates certain consequences for his PRCS term if we should agree with his
arguments above. Specifically, he contends that if we strike enhancements and remand
for resentencing, we should direct the trial court to determine whether his custody credits
exceed the length of the new sentence, and, if so, to reduce his time on PRCS by the
excess amount.
       In Steward, the defendant received a prison sentence based on multiple felonies,
one of which was subsequently reduced to a misdemeanor pursuant to a Proposition 47
petition. He was resentenced to a shorter term, which was exceeded by the custody
credits he had accumulated up to the time of the resentencing. He was released and
placed on PRCS. The question on appeal was whether the excess credits should be used
to reduce his time on PRCS. (Steward, supra, 20 Cal.App.5th at p. 412.) After an
exhaustive statutory analysis, the Court of Appeal held that they should. (Id. at p. 426.)
It relied in part on a provision contained in section 1170, subdivision (a)(3), stating that
the court shall advise the defendant that he or she must serve an applicable period of
parole, PRCS, or mandatory supervision “unless the in-custody credits equal the total

                                              19
sentence, including both confinement time and the period of parole,” PRCS, or
mandatory supervision. (Steward, supra, at pp. 421-422.)
       On this basis, Warren asks us to “order that, upon resentencing, any excess
custody credits will apply to [his] PRCS term.” The People agree that this should be
done if we hold that enhancements must be stricken. Seeing no basis for disagreeing with
Steward, we will so order.
       Finally, we pause to respond briefly to our concurring and dissenting colleague’s
opinion. The principal thesis of the dissenting portion of the opinion is that the literal
application of the washout provision in this case would present no conflict with the
mandate in section 1170.18 to treat reclassified felonies as misdemeanors for all
purposes. This is well and good, however, questions of intent and conflict often present
thorny problems of interpretation, and so it is here. We can do little else but emphasize
that our goal is “to ascertain and effectuate legislative intent” (Woodhead, supra, 43
Cal.3d at p. 1007), whether that of the voters or the Legislature, and urge the view that
our interpretation does the better job of this.
       On a secondary point, we believe the dissent is mistaken in a more concrete
way. There is no sense in which our interpretation “could amount to the effective
reclassification, for purposes of prior prison term enhancements, of felony convictions
that do not qualify for misdemeanor status under section 1170.18.” (Conc. & diss. opn,
post, at p. 9.) The washout provision of section 667.5, subdivision (b), is the only
sentencing provision affected by our holding. We are aware of no other provision of the
Penal Code similar to it, other than the washout provision in section 667.5, subdivision
(a) (which applies to violent crimes unaffected by Proposition 47). Our holding has no
bearing whatsoever on other recidivist sentencing provisions. It could not cause the
“effective reclassification” of a prior strike as a misdemeanor for purposes of the three
strikes law, for example. While under section 667.5, subdivision (b), prior felonies can
wash out under the washout provision regardless of their seriousness, this has always

                                              20
been the case. Moving forward from the effective date of Proposition 47, it is, of course,
impossible under any interpretation for a new misdemeanor offense to block future
application of the washout provision, even if the offense would have been a felony and
led to a prison term had Proposition 47 not been passed. It would be arbitrary to treat
defendants differently who committed the same prior offenses before the effective date of
Proposition 47.
       The point of the washout provision of section 667.5, subdivision (b), is to relieve
defendants of the enhancements created by that subdivision in those cases in which
defendants have been free of committing offenses society has deemed felonies, and
receiving punishments based on such offenses, for a given period of time after being
released from a prison term. Our holding gives effect to this point and has no impact on
any other sentencing scheme.
                                         DISPOSITION
       All of the one-year enhancements applied to appellant’s sentence, including those
that were stayed, are stricken, the sentence is vacated, and the case is remanded to the
trial court for resentencing. The trial court is directed to calculate Warren’s in-custody
credits and determine whether they exceed the length of the new sentence. If they do, the
trial court shall make an order stating that Warren’s maximum time on PRCS is reduced
by the amount of the excess. The trial court is further directed to prepare an amended
abstract of judgment, which shall reflect any reduction in the PRCS time, and forward it
to the appropriate correctional authorities. The judgment is affirmed in all other respects.



                                                                 _____________________
                                                                              SMITH, J.
I CONCUR:


 _____________________
PEÑA, J.

                                             21
POOCHIGIAN, Acting P.J. – Concurring and dissenting.
       I concur with the majority’s analysis in section I, that the prior prison term
enhancement imposed for allegation No. 9 must be stricken because, at the time of the
sentencing hearing in this case, the underlying felony conviction had been reclassified as
a misdemeanor pursuant to Proposition 47.
       However, I respectfully dissent from the majority’s conclusion in section II, that
the reclassification of certain underlying felony offenses to misdemeanors may trigger the
“washout” rule of Penal Code section 667.5, subdivision (b),1 such that a court cannot
impose prior prison term enhancements even for allegations based on felony convictions
that have not been reclassified to misdemeanors. I believe such a conclusion is contrary
to the express provisions of section 667.5, subdivision (b), the statutory procedures for
relief set forth in section 1170.18, and the underlying intent of Proposition 47.
The “washout” rule
       Section 667.5 provides in relevant part: “Enhancement of prison terms for new
offenses because of prior prison terms shall be imposed as follows: [¶] ... [¶] (b) Except
where subdivision (a) [concerning violent felonies] applies, where the new offense is any
felony for which a prison sentence or a sentence of imprisonment in a county jail under
subdivision (h) of Section 1170 is imposed or is not suspended, in addition and
consecutive to any other sentence therefor, the court shall impose a one-year term for
each prior separate prison term or county jail term imposed under subdivision (h) of
Section 1170 or when sentence is not suspended for any felony; provided that no
additional term shall be imposed under this subdivision for any prison term or county jail
term imposed under subdivision (h) of Section 1170 or when sentence is not suspended
prior to a period of five years in which the defendant remained free of both the
commission of an offense which results in a felony conviction, and prison custody or the

       1   All further statutory referenced are to the Penal Code unless otherwise indicated.
imposition of a term of jail custody imposed under subdivision (h) of Section 1170 or any
felony sentence that is not suspended.…” (Italics added.)
       “The last phrase is commonly referred to as the ‘washout rule’ where a prior
felony conviction and prison term can be ‘washed out’ or nullified for the purposes of
section 667.5.” (People v. Fielder (2004) 114 Cal.App.4th 1221, 1229 (Fielder).)
       “According to the ‘washout’ rule, if a defendant is free from both prison custody
and the commission of a new felony for any five-year period following discharge from
custody or release on parole, the enhancement does not apply. [Citations.] Both prongs
of the rule, lack of prison time and no commission of a crime leading to a felony
conviction for a five-year period, are needed for the ‘washout’ rule to apply. This means
that for the prosecution to prevent application of the ‘washout’ rule, it must show a
defendant either served time in prison or committed a crime leading to a felony
conviction within the pertinent five-year period. [Citations.] This construction furthers
the legislative intent behind enactment of section 667.5, subdivision (b) of ‘increasing the
punishment incurred by repeat offenders and thereby deterring recidivism. [Citations.]’
[Citation.]” (Fielder, supra, 114 Cal.App.4th at p. 1229, italics in original.)
People v. Abdallah
       Defendant relies on People v. Abdallah (2016) 246 Cal.App.4th 736 (Abdallah) in
support of his argument that the washout rule applies in his case. I agree with the
majority that Abdallah’s discussion of the washout rule is factually distinguishable. The
defendant in Abdallah was placed on probation and did not serve any time in prison for
the 2011 prior conviction that was later reduced to a misdemeanor under Proposition 47,
and that distinctive fact triggered the washout rule in that case. (Abdallah, supra, 246
Cal.App.4th at pp. 740–741, 746.)2

       2A petition for review was not filed in Abdallah, and the California Supreme
Court has not yet addressed the application of Proposition 47 to the washout rule.

                                              2
Section 1170.18
       I believe that the potential conflict identified by the majority, between section
667.5, subdivision (b)’s longstanding washout rule and the reclassification procedures
subsequently enacted in Proposition 47, may be harmonized.
       There are two separate methods for relief set forth in section 1170.18, the
resentencing statute created by Proposition 47. (People v. Rivera (2015) 233 Cal.App.4th
1085, 1092 (Rivera); People v. Gonzales (2017) 2 Cal.5th 858, 863.) Section 1170.18
states a specific method for relief for petitioners currently serving prison terms for a
felony conviction.

       “Under section 1170.18, a person ‘currently serving’ a felony sentence for
       an offense that is now a misdemeanor under Proposition 47, may petition
       for a recall of that sentence and request resentencing in accordance with the
       statutes that were added or amended by Proposition 47. (§ 1170.18,
       subd. (a).) A person who satisfies the criteria in section 1170.18 shall have
       his or her sentence recalled and be ‘resentenced to a misdemeanor ...
       unless the court, in its discretion, determines that resentencing the petitioner
       would pose an unreasonable risk of danger to public safety.’ (§ 1170.18,
       subd. (b).)” (Rivera, supra, 233 Cal.App.4th at p. 1092, italics added;
       People v. Morales (2016) 63 Cal.4th 399, 404.)
“A person who is resentenced pursuant to subdivision (b) shall be given credit for time
served and shall be subject to parole for one year following completion of his or her
sentence ….” (§ 1170.18, subd. (d).)
       Section 1170.18 sets forth a separate method for relief for petitioners who have
completed serving prison terms for felony convictions.

               “Section 1170.18 also provides that persons who have completed
       felony sentences for offenses that would now be misdemeanors under
       Proposition 47 may file an application with the trial court to have their
       felony convictions ‘designated as misdemeanors.’ (§ 1170.18, subds. (f);
       see id., subds. (g)–(h).)” (Rivera, supra, 233 Cal.App.4th at p. 1093, italics
       added.)



                                              3
“If the application satisfies the criteria in subdivision (f), the court shall designate the
felony offense or offenses as a misdemeanor.” (§ 1170.18, subd. (g).)
       Section 1170.18 thus states that when a petitioner files for and is qualified to
obtain relief while serving a prison term, the court may both reclassify the petitioner’s
felony conviction to a misdemeanor and resentence him under the appropriate
circumstances, with credit for time served. (§ 1170.18, subds. (a), (b), (d).)
       If the petitioner has completed serving the prison term and then files for relief,
section 1170.18 again authorizes the court to reclassify the prior felony conviction to a
misdemeanor under appropriate circumstances. (§ 1170.18, subds. (f), (g), (h).) In
contrast to the first method for relief, however, subdivisions (f), (g), and (h) of section
1170.18 do not expressly vest the court with discretion to modify or resentence the
petitioner in any way for the completed prison term. (Ibid., see, e.g., People v. Gonzales,
supra, 2 Cal.5th at p. 863.)
       I believe that the drafters’ inclusion of two separate methods for relief in section
1170.18, with one method providing for resentencing while the other does not, means that
when the court grants relief to a petitioner who has already completed serving a prison
term, the court only has discretion to reclassify the petitioner’s prior felony conviction to
a misdemeanor. The court apparently has no discretion to resentence the petitioner or
otherwise modify the fact that the petitioner has completed serving a prison term.
       As noted above, section 667.5, subdivision (b) states that “[b]oth prongs of the
rule, lack of prison time and no commission of a crime leading to a felony conviction for
a five-year period, are needed for the ‘washout’ rule to apply.” (Fielder, supra, 114
Cal.App.4th at p. 1229, italics in original.) It does not appear that the washout rule was
modified or amended by Proposition 47 or section 1170.18. Based on the language of
section 1170.18, if a petitioner has sought relief after completing a prison term, the court
may only reclassify his felony conviction to a misdemeanor. Under these circumstances,

                                               4
the petitioner’s completed term of imprisonment is still a fact that may be proved by the
prosecution for imposition of section 667.5, subdivision (b) prior prison term
enhancement – avoiding application of the washout rule – even though the petitioner’s
prior felony conviction was reclassified as a misdemeanor.
Statutory intent
       The majority acknowledges section 1170.18 established two separate methods for
a petitioner to seek relief under Proposition 47, one of which does not vest the court with
discretion to recall and resentence the petitioner. (Maj. opn., ante, at p. 8.) The majority
further acknowledges “the literal terms” of the washout provision “are not satisfied by the
facts in this case” since the defendant still served the prison terms for the offenses that
were later reclassified as misdemeanors. (Maj. opn., ante, at p. 16.)
       It has been noted that when either type of petition is granted, the “felony
conviction” shall be considered “a misdemeanor for all purposes,” except for specific
firearm prohibitions. (§ 1170.18, subd. (k).) Even though the defendant’s prior prison
terms were not recalled, the majority opinion concludes that “this is one of those
instances … in which literal construction should not prevail because it is not consistent
with legislative intent.” (Maj. opn., ante, at p. 16.) The majority opinion finds “the
voters intended successful Proposition 47 petitioners to be relieved of the effects of their
former felony convictions, including the effects of the sentences imposed for those
convictions[]” and, despite the literal terms of the two statutes, there is “no reason to
suppose the Legislature wanted to cover a free-floating prison term with no associated
felony—the anomaly to which Proposition 47 gives rise, but which presumably was
unthought of when section 667.5 was enacted.” (Maj. opn., ante, at pp. 16–17.)
       The majority’s conclusions are based on the premise that Proposition 47 was
enacted with a particular “intent” in mind, and that intent should govern over the literal
terms of section 1170.18. I disagree with this conclusion.

                                              5
       “When we interpret an initiative, we apply the same principles governing statutory
construction. We first consider the initiative’s language, giving the words their ordinary
meaning and construing this language in the context of the statute and initiative as a
whole. If the language is not ambiguous, we presume the voters intended the meaning
apparent from that language, and we may not add to the statute or rewrite it to conform to
some assumed intent not apparent from that language. If the language is ambiguous,
courts may consider ballot summaries and arguments in determining the voters’ intent
and understanding of a ballot measure. [Citation.]” (People v. Superior Court (Pearson)
(2010) 48 Cal.4th 564, 571.)
       “If a penal statute is still reasonably susceptible to multiple constructions, then we
ordinarily adopt the ‘ “construction which is more favorable to the offender ....” ’
[Citation.]” (People v. Rizo (2000) 22 Cal.4th 681, 685–686.) However, “[a] court may
not rewrite a statute to conform to a presumed intent that is not expressed. [Citation.]”
(People v. Statum (2002) 28 Cal.4th 682, 692.) “We have no general power to rewrite
statutes to conform to some underlying ‘policy.’ As a rule, there can be no intent in a
statute not expressed in its words; the intention of the Legislature must be determined
from the language of the statute. [Citation.]” (Woodland Joint Unified School Dist. v.
Commission on Professional Competence (1992) 2 Cal.App.4th 1429, 1451.)
       I agree with the majority opinion’s description of section 1170.18 as (1) requiring
reclassified felonies be treated as misdemeanors for all purposes (§ 1170.18, subd. (k));
(2) calling for felony sentences to be recalled and replaced with misdemeanor sentences
except where the petitioner would pose an unreasonable risk of danger to public safety
(§ 1170.18, subds. (a)–(b)); and (3) requiring that the felony conviction be designated as
a misdemeanor if the sentence has been completed (§ 1170.18, subds. (f)–(g).) (Maj.
opn., ante, at pp. 16–17.)



                                              6
       The majority finds no ambiguity in these provisions, and that should be the end of
the matter. “It is our function to give [a] statute the effect its language suggests, however
modest that may be; not to extend it to admirable purposes it might be used to achieve.”
(Morrison v. National Australia Bank Ltd. (2010) 561 U.S. 247, 270.)
       The majority acknowledges that its approach might be contrary to a literal
interpretation of sections 667.5 and 1170.18, but notes that the California Supreme Court
“recently subordinated literal interpretation to legislative intent in a striking manner[]” to
interpret a different provision of Proposition 47 in People v. Valencia (2017) 3 Cal.5th
347, such that “legislative intent is not to be thwarted by a literal interpretation of
statutory words conflicting with it ….” (Maj. opn., ante, at pp. 17–18.)
       As explained above, I do not find anything in Proposition 47 or section 1170.18
that would extend the washout rule to a completed prior prison term served for a felony
conviction reclassified as a misdemeanor. The drafters included a provision for the court
to both reclassify a felony conviction to a misdemeanor and recall and resentence the
petitioner in certain situations. (§ 1170.18, subds. (a)–(b).) The drafters wrote a separate
provision that only authorized the court to reclassify a felony conviction as a
misdemeanor when the petitioner has already completed serving the prison term.
(§ 1170.18, subds. (f)–(g).) The drafters could have included an additional provision for
the court to resentence the petitioner in such a situation but did not do so. Given the
detailed provisions of the changes in the law, I do not infer an intent beyond the plain
language of the statute.
       While subdivision (k) of section 1170.18 states that a reclassified offense shall be
considered a misdemeanor “for all purposes,” it also acknowledges the distinction
between section 1170.18’s two methods for relief—in one instance, the felony conviction
has been reclassified and the sentence recalled; and in the other instance, the conviction
has only been reclassified as a misdemeanor. Subdivision (k) does not state that once the

                                               7
petitioner’s felony has been reclassified as a misdemeanor under subdivision (g), the
prison sentence actually served by the petitioner must be modified or expunged. 3
       As a separate matter, I am concerned that the extension of Proposition 47 to
implicate the washout rule, under facts similar to this case, could prevent imposition of
prior prison term enhancements that are based on still-valid felony convictions that have
not been reclassified. The “expressly stated central objectives” of Proposition 47 were
“to redesignate specified minor felony offenses as misdemeanors and to permit those
persons previously convicted of these same low-level felonies to seek resentencing as
misdemeanors. Proposition 47 further assured voters that persons convicted of murder,
rape, and child molestation would not benefit from Proposition 47 and specifically
declared that the ‘act ensures that sentences for people convicted of dangerous crimes ...
are not changed.’ [Citation.]” (People v. Valencia, supra, 3 Cal.5th at p. 363, italics
added in original.)
       “One of Proposition 47’s primary purposes is to reduce the number of nonviolent
offenders in state prisons, thereby saving money and focusing prison on offenders
considered more serious under the terms of the initiative. [Citations.]” (Harris v.
Superior Court (2016) 1 Cal.5th 984, 992, italics added; People v. Gonzales, supra, 2
Cal.5th at p. 870.) “The average voter would understand section 1170.18 to mean what it
says ….” (People v. Adelmann (2018) __ Cal.5th __ [232 Cal.Rptr.3d 421,427].) A
petitioner with a prior serious felony conviction could potentially obtain the benefit from
the enactment of Proposition 47 if the reclassification of a “specified minor felony”
offense otherwise triggers the washout rule, to prevent imposition of an enhancement for

       3 Section 1170.18, subdivision (k) states: “A felony conviction that is recalled and
resentenced under subdivision (b) or designated as a misdemeanor under subdivision (g)
shall be considered a misdemeanor for all purposes, except that resentencing shall not
permit that person to own, possess, or have in his or her custody or control a firearm or
prevent his or her conviction under Chapter 2 (commencing with Section 29800) of
Division 9 of Title 4 of Part 6.” (Italics added.)
                                             8
a prior prison term based on the serious felony conviction that was not reclassified. Such
an interpretation could amount to the effective reclassification, for purposes of prior
prison term enhancements, of felony convictions that do not qualify for misdemeanor
status under section 1170.18. I do not believe such an outcome is consistent with the
intent behind Proposition 47.
Application to defendant’s case
       Defendant argues that since his prior felony convictions for allegation Nos. 7, 8,
and 9 have been reclassified as misdemeanors, the washout rule applies to the
enhancements based on allegation Nos. 3, 4, and 6, even though the felony convictions
for the latter three allegations have not been reclassified to misdemeanors.
       I would find the washout rule would apply for allegation No. 9, but not for
allegation Nos. 7 and 8 since defendant completed prison terms for those two offenses.
       As explained in the majority opinion, allegation No. 9 was based on defendant’s
felony conviction for second degree burglary on May 30, 2012. He was sentenced to six
years in prison. On February 11, 2015, while defendant was serving this prison term, the
court granted his petition for relief under Proposition 47. His felony conviction was
reclassified to a misdemeanor, and he was resentenced accordingly. On February 20,
2015, defendant was released from custody. (Maj. opn., ante, at p. 7.) I would find the
washout rule applies to allegation No. 9 since defendant filed a petition for relief while he
was serving the term in that case, the court reclassified his conviction to a misdemeanor,
resentenced him, and he was released from custody.
       Allegation No. 7 was based on defendant’s felony conviction for petty theft with a
prior theft-related conviction in 2005. He was sentenced to 32 months in prison, and
released on September 12, 2006. On July 15, 2015, defendant’s petition for relief under
Proposition 47 was granted, and his felony conviction was reclassified as a misdemeanor.
(Maj. opn., ante, at p. 7.)

                                             9
       Allegation No. 8 was based on defendant’s felony conviction for second degree
burglary in June 2008. He was sentenced to 28 months in state prison. The appellate
record does not state when he was released from prison. However, on July 15, 2015, the
superior court granted defendant’s petition for relief for this burglary conviction and
reduced it to a misdemeanor. The record suggests that defendant was not in custody
when the court reclassified this burglary conviction, since there is no indication that he
was resentenced or released from custody at that time. (Maj. opn., ante, at p. 7.)
       I would find the washout rule would not apply to allegation Nos. 7 and 8 since
defendant had already completed the prison terms in those cases when he obtained relief
under Proposition 47. The court reduced the felony convictions to misdemeanors, but it
did not have the power to resentence him or otherwise expunge the prison terms he had
already served.
       As to allegation No. 8, however, the record is silent as to when defendant was
released from prison. He was convicted in June 2008, and was sentenced to 28 months in
state prison. He may or may not have still been in prison custody for that prior
conviction as of September 30, 2010. Defendant was convicted of committing the
current offenses when he entered his plea on September 30, 2015. (Maj. opn., ante, at
p. 3.) There is thus the possibility that the defendant was free from both prison custody
and the commission of a new felony for a five-year period following his release from
serving the prison term for his prior burglary conviction in allegation No. 8 and his
conviction in this case. If so, the washout rule would apply based on the timing of his
custodial status, but not because the court had reclassified the prior felony in allegation
No. 8 to a misdemeanor.
       I would thus find the washout rule does not apply to allegation No. 7 but remand
the matter for the court to determine defendant’s custodial status as to allegation No. 8,



                                             10
compared to his conviction for the current offenses, to determine if the washout rule
would apply based on that time frame.


                                                           _________________________
                                                           POOCHIGIAN, Acting P.J.




                                            11